FILED
                              NOT FOR PUBLICATION                           SEP 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



TING ZHOU,                                        No. 11-71253

               Petitioner,                        Agency No. A095-673-923

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Ting Zhou, a native and citizen of China, petitions for review of an order of

the Board of Immigration Appeals (“BIA”) denying her motion to reopen removal

proceedings conducted in absentia. Our jurisdiction is governed by 8 U.S.C.

§ 1252. Reviewing for abuse of discretion the BIA’s denial of a motion to reopen,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010), we deny in part and

dismiss in part the petition for review.

      The BIA did not abuse its discretion by denying Zhou’s motion to reopen on

the grounds that it was number barred, see 8 C.F.R. § 1003.2(c)(2) (providing that,

generally, “a party may file only one motion to reopen removal proceedings . . . .”),

and that she had failed to present evidence of changed conditions in China material

to her claim to asylum in order to warrant an exception to the numerical limitation

applicable to motions to reopen, see Najmabadi, 597 F.3d at 986 (“The BIA can

deny a motion to reopen” based on changed country conditions for “failure to

introduce previously unavailable, material evidence” (citation and internal

quotation marks omitted)).

      We lack jurisdiction to review the BIA’s refusal to reopen Zhou’s removal

proceedings sua sponte. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24

(9th Cir. 2011).

      Finally, because our determination regarding the number bar is dispositive,

we decline to consider Zhou’s allegation of lack of notice. See Mendez-Alcaraz v.

Gonzales, 464 F.3d 842, 844 (9th Cir. 2006) (declining to reach nondispositive

challenges to a BIA order).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                           2                                   11-71253